Exhibit 10.1

 

Non-Management Director Compensation Summary

 

Effective as of March 11, 2008, as described in detail below, our non-management
directors (“Outside Directors”) will be compensated as follows through a
combination of cash payments and equity grants:

 

1.               Cash Retainer.

 

Each director will receive $18,750 after each regularly scheduled quarterly
Board meeting, and the Chair of the Audit Committee will receive an additional
$3,750 at such time.  The quarterly cash retainer paid to a director leaving the
Board will be pro-rated based on the number of days such director served on the
Board between regularly scheduled meetings.

 

2.               Equity Grants for All Outside Directors.

 

In connection with his or her initial election to the Board, each director will
be granted shares of restricted Staples common stock/restricted stock units with
an aggregate value of $150,000(1) on the grant date.  Such shares will be
granted on the second business day following a director’s initial election to
the Board, will vest in full on the third anniversary of the grant date, and may
be sold after vesting.

 

In addition, each director will receive the following equity grants on the
second business day following the first regularly scheduled Board meeting of
each fiscal year:

 

(a)          an option to purchase shares of Staples common stock with an
aggregate present value of $112,500(2) on the grant date (such option will vest
in full one year after the grant date and any exercised shares may be sold after
vesting); and

 

(b)         shares of restricted Staples common stock/restricted stock units
with an aggregate value of $112,500(3) on the grant date (such shares will vest
in full one year after the grant date and may not be sold while the director is
serving on the Board);

 

provided, that if a director is elected to the Board after the second business
day following the first regularly scheduled Board meeting of a fiscal year, such
equity grants will be granted on the second business day following the first
regularly scheduled Board meeting that occurs after his or her election and such
grants will be pro-rated based on the number of regularly scheduled meetings
occurring on or after his or her election.

 

3.               Equity Grants for the Lead Director/Committee Chairpersons.

 

The Lead Director will be granted shares of restricted Staples common stock/
restricted stock units with an aggregate value of $40,000(3) on the second
business day following the earlier of the last regularly scheduled Board meeting
of the year or the Lead Director’s resignation or retirement from the Board,
which grant will be pro-rated based on the number of regularly scheduled Board
meetings at which the Lead Director served in such capacity. Each of the
Chairpersons of the Audit, Compensation, and Nominating and Corporate Governance

 

--------------------------------------------------------------------------------


 

Committees will be granted shares of restricted Staples common stock/ restricted
stock units with an aggregate value of $32,000(3) on the second business day
following the earlier of the last regularly scheduled Board meeting of the year
or the Chairperson’s resignation or retirement from the Board, which grant will
be pro-rated based on the number of regularly scheduled committee meetings at
which such chair served in such capacity.  The chair of the Finance Committee
will be granted shares of restricted Staples common stock/ restricted stock
units with an aggregate value of $8,000(3) on the second business day following
the earlier of the last regularly scheduled Board meeting of the year or the
Chairperson’s resignation or retirement from the Board, which grant will be
pro-rated based on the number of regularly scheduled committee meetings at which
such chair served in such capacity.  Such shares will vest in full on the first
anniversary of the grant date and may not be sold while a director is serving on
the Board.

 

4.               Unvested Awards.

 

Unvested options and shares of restricted stock/restricted stock units are
subject to accelerated vesting upon a director’s death, disability, retirement
from the Board after reaching the Board’s mandatory retirement age of 72, or the
occurrence of a change in control of Staples.  In such instances, the unvested
award(s) will vest in full.  All unvested awards are otherwise forfeited upon
termination of the director’s service on the Board.

 

Summary Table for Director Compensation

 

Event

 

Payment/Award

 

Vesting/Holding Requirement

One-Time Initial Election Award

 

$150,000(1) of restricted stock/units

 

Cliff vest 3 years after grant; may be sold upon vesting.

Quarterly Cash
Retainer

 

$18,750
($3,750 additional for Audit Committee Chair)

 

N/A

Annual Equity
Retainer

 

$112,500(2) of options
$112,500(3) of restricted stock/units

 

Vest after 1 year; may be sold upon vesting.
Vest after 1 year; may be sold only after leaving board.

Lead Director

 

$40,000(3) of restricted stock /units annually

 

Vest after 1 year; may be sold only after leaving board.

Committee
Chairperson

 

$32,000(3) of restricted stock/units annually
($8,000 Finance Committee Chair)

 

Vest after 1 year; may be sold only after leaving board.

Retirement after
age 72

 

All unvested options and restricted stock/units vest in full.

 

N/A

 

--------------------------------------------------------------------------------

(1) The number of restricted shares/units will be equal to the number arrived at
by dividing $150,000 by the closing stock price on the grant date.

(2) The option will be for a number of shares equal to the number arrived at by
dividing the present dollar value of the award by the binomial value and then
taking such quotient and dividing it by the closing stock price on the grant
date.  The exercise price of the option will be the closing stock price on the
grant date.

(3) The number of restricted shares/units will be equal to the number arrived at
by dividing the dollar value of the award by the closing stock price on the
grant date.

 

2

--------------------------------------------------------------------------------